Exhibit A
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090


                                                                Attorneys and Law Firms
                   2021 WL 623869
                                                                Brian A. Sutherland, for appellant.
THIS DECISION IS UNCORRECTED AND SUBJECT TO
REVISION BEFORE PUBLICATION IN THE NEW YORK                     Anthony R. Filosa, Garden City, for respondent.
REPORTS.
          Court of Appeals of New York.                         Legal Services NYC, et al., American Legal and Financial
                                                                Network, New York State Foreclosure Defense Bar, New
             FREEDOM MORTGAGE                                   York Mortgage Bankers Association, USFN - America's
                                                                Mortgage Banking Attorneys, United Jewish Organizations
         CORPORATION, Appellant,                                of Williamsburg, Inc., amici curiae.
                       v.
                                                                Christina A. Livorsi, for appellant.
       Herschel ENGEL, Respondent,
              et al., Defendants.                               Holly C. Meyer, for respondent.
    Ditech Financial, LLC, & c., Appellant,                     New York State Foreclosure Defense Bar, United Jewish
                       v.                                       Organizations of Williamsburg, Inc., Adam Plotch, amici
      Santhana Kumar Nataraja Naidu,                            curiae.

       Respondent, et al., Defendants.                          Patrick Broderick, Bayside, for appellant.
          Juan Vargas, Respondent,
                                                                Justin F. Pane, for respondent.
                       v.
           Deutsche Bank National                               Francis M. Caesar, New York State Foreclosure Defense Bar,
                                                                United Jewish Organizations of Williamsburg, Inc., Adam
         Trust Company, Appellant.                              Plotch, amici curiae.
   Wells Fargo Bank, N.A., & c., Appellant,
                                                                Brian S. Pantaleo, for appellant.
                       v.
         Donna Ferrato, Respondent,                             M. Katherine Sherman, for respondent.
         The Simon & Mills Building                             Francis M. Caesar, New York State Foreclosure Defense Bar,
   Condominium Board, et al., Defendants.                       amici curiae.
   Wells Fargo Bank, N.A., & c., Appellant,                     Opinion
                       v.
                                                                DiFIORE, Chief Judge:
         Donna Ferrato, Respondent,
           Capital One Bank (USA)                                *1 These appeals—each turning on the timeliness of a
             N.A., et al., Defendants.                          mortgage foreclosure claim—involve the intersection of two
                                                                areas of law where the need for clarity and consistency are
                          No. 1                                 at their zenith: contracts affecting real property ownership
                            |                                   and the application of the statute of limitations. In Vargas
                          No. 2                                 v. Deutsche Bank Natl. Trust Co. and Wells Fargo Bank,
                            |                                   N.A. v. Ferrato, the primary issue is when the maturity of
                          No. 3                                 the debt was accelerated, commencing the six-year statute of
                            |                                   limitations period. Applying the long-standing rule derived
                          No. 4                                 from Albertina Realty Co. v. Rosbro Realty Corp., 258
                            |                                   N.Y. 472, 180 N.E. 176 (1932) that a noteholder must
                Decided February 18, 2021                       effect an “unequivocal overt act” to accomplish such a
                                                                substantial change in the parties' contractual relationship,
                                                                we reject the argument in Vargas that the default letter


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

in question accelerated the debt, and similarly conclude           Montreal, 81 N.Y.2d 399, 403, 599 N.Y.S.2d 501, 615 N.E.2d
in Wells Fargo that two complaints in prior discontinued           985 [1993]; Ajdler v. Province of Mendoza, 33 N.Y.3d 120,
foreclosure actions that each failed to reference the pertinent    130 n. 6, 99 N.Y.S.3d 749, 123 N.E.3d 233 [2019]).
modified loan likewise were not sufficient to constitute a
valid acceleration. The remaining cases turn on whether the         *2 Whether a foreclosure claim is timely cannot be
noteholder's voluntary discontinuance of a prior foreclosure       ascertained without an understanding of the parties' respective
action revoked acceleration of the debt, reinstating the           rights and obligations under the operative contracts: the note
borrower's contractual right to repay the loan over time           and the mortgage. The noteholder's ability to foreclose on
in installments. Adopting a clear rule that will be easily         the property securing the debt depends on the language in
understood by the parties and can be consistently applied          these documents (see Nomura Home Equity Loan, Inc., Series
by the courts, we hold that where the maturity of the              2006–FM2 v. Nomura Credit & Capital, Inc., 30 N.Y.3d 572,
debt has been validly accelerated by commencement of a             581, 69 N.Y.S.3d 520, 92 N.E.3d 743 [2017]; W.W.W. Assoc.,
foreclosure action, the noteholder's voluntary withdrawal          Inc. v. Giancontieri, 77 N.Y.2d 157, 162–163, 565 N.Y.S.2d
of that action revokes the election to accelerate, absent          440, 566 N.E.2d 639 [1990]). In the residential mortgage
the noteholder's contemporaneous statement to the contrary.        industry, the use of standardized instruments is common,
These conclusions compel a reversal of the Appellate               as reflected here where the relevant terms of the operative
Division order in each case.                                       agreements are alike,1 facilitating a general discussion of the
                                                                   operation of the statute of limitations with respect to claims
The parties do not dispute that under CPLR 213(4), a               arising from agreements of this nature. In each case before
mortgage foreclosure claim is governed by a six-year statute       us, the note and mortgage create a relationship typical in the
of limitations (see Lubonty v. U.S. Bank N. A., 34 N.Y.3d          residential mortgage foreclosure context: in exchange for the
250, 261, 116 N.Y.S.3d 642, 139 N.E.3d 1222 [2019])                opportunity to purchase a home, the borrower promised to
—in each case, the timeliness dispute turns on whether             repay a loan in favor of the noteholder, secured by a lien on
or when the noteholders exercised certain rights under             that real property, over a 30–year extended term through a
the relevant contracts, impacting when each claim accrued          series of monthly installment payments. As prescribed in the
and whether the limitations period expired, barring the            agreements, the borrower's failure to timely make monthly
noteholders' foreclosure claims. Because these cases involve       installment payments constituted a default.
the operation of the statute of limitations, we begin with
some general principles. We have repeatedly recognized the         For over a century, residential mortgage contracts have
important objectives of certainty and predictability served by     typically provided noteholders the right to accelerate the
our statutes of limitations and endorsed by our principles of      maturity date of the loan upon the borrower's default, thereby
contract law, particularly where the bargain struck between        demanding immediate repayment of the entire outstanding
the parties involves real property (see ACE Sec. Corp., Home       debt (see e.g., Odell v. Hoyt, 73 N.Y. 343, 345 [1878]). In
Equity Loan Trust, Series 2006–SL2 v. DB Structured Prods.,        these cases, the mortgages provide that the noteholder “may
Inc., 25 N.Y.3d 581, 593, 15 N.Y.S.3d 716, 36 N.E.3d 623           ” require immediate payment of the outstanding debt—i.e.,
[2015]). Statutes of limitations advance our society's interest    accelerate the maturity of the loan—upon the borrower's
in “giving repose to human affairs” (John J. Kassner & Co. v.
                                                                   default.2 It is plain from this language that whether to exercise
City of New York, 46 N.Y.2d 544, 550, 415 N.Y.S.2d 785, 389
                                                                   this contractual right is a matter within the noteholder's
N.E.2d 99 [1979] [citations omitted] ). Our rules governing
                                                                   discretion—the noteholder is not obliged to accelerate the
contract interpretation—the principle that agreements should
                                                                   loan upon a default (Adler v. Berkowitz, 254 N.Y. 433, 436,
be enforced pursuant to their clear terms—similarly promotes
                                                                   173 N.E. 574 [1930]). The extended contractual relationship
stability and predictability according to the expectations
                                                                   explains why residential mortgage agreements are generally
of the parties (see 159 MP Corp. v. Redbridge Bedford,
                                                                   structured in this way. Noteholders can—and often do—
LLC, 33 N.Y.3d 353, 358, 104 N.Y.S.3d 1, 128 N.E.3d 128
                                                                   anticipate and tolerate defaults relating to timely payment,
[2019]). This Court has emphasized the need for reliable and
                                                                   permitting the borrower to correct such deficiencies without
objective rules permitting consistent application of the statute
                                                                   a significant disturbance in the contractual relationship.
of limitations to claims arising from commercial relationships
                                                                   Precipitous acceleration of the debt serves neither party as it
(see ACE Sec. Corp., 25 N.Y.3d at 593–594, 15 N.Y.S.3d
                                                                   works a fundamental alteration of the status quo.
716, 36 N.E.3d 623, citing Ely–Cruikshank Co. v. Bank of



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

Indeed, a noteholder's election to accelerate the entire debt       or manifestation of such election” (id.). While the act evincing
has multiple, significant effects. Particularly relevant to these   the noteholder's election must be sufficient to “constitute[ ]
appeals, under the typical contract, acceleration permits the       notice to all third parties of such [a] choice,” a borrower's lack
noteholder to commence an action seeking the remedy of              of actual notice “d[oes] not as a matter of law destroy” the
full foreclosure (see Odell, 73 N.Y. at 345)—an equitable           effect of the election (id.). Put another way, the point at which
tool permitting the noteholder to take possession of the            a borrower has actual notice of an election to accelerate is
real property securing the debt (Copp v. Sands Point Mar.,          not the operative event for purposes of determining when the
Inc., 17 N.Y.2d 291, 293, 270 N.Y.S.2d 599, 217 N.E.2d              statute of limitations begins to run. Indeed, in Albertina, we
654 [1966]). Accordingly, a cause of action to recover the          held that the debt was accelerated when the verified complaint
entire balance of the debt accrues at the time the loan is          and lis pendens were filed, even though the papers had not yet
accelerated, triggering the six-year statute of limitations to      been served on the borrower (id.). The determinative question
commence a foreclosure action (see CPLR 203[a], 213[4];             is not what the noteholder intended or the borrower perceived,
Phoenix Acquisition Corp. v. Campcore, Inc., 81 N.Y.2d 138,         but whether the contractual election was effectively invoked.
143, 596 N.Y.S.2d 752, 612 N.E.2d 1219 [1993]; Lubonty,
34 N.Y.3d at 261, 116 N.Y.S.3d 642, 139 N.E.3d 1222; see            There are sound policy reasons to require that an acceleration
also CDR Créances S.A. v. Euro–American Lodging Corp.,             be accomplished by an “unequivocal overt act.” Acceleration
43 A.D.3d 45, 51, 837 N.Y.S.2d 33 [1st Dept. 2007]; EMC             in this context is a demand for payment of the outstanding
Mtge. Corp. v. Patella, 279 A.D.2d 604, 605, 720 N.Y.S.2d           loan in full that terminates the borrower's right to repay the
161 [2d Dept. 2001]; Lavin v. Elmakiss, 302 A.D.2d 638,             debt over time through the vehicle of monthly installment
639, 754 N.Y.S.2d 741 [3d Dept. 2003]; Business Loan Ctr.,          payments (although the contracts may provide the borrower
Inc. v. Wagner, 31 A.D.3d 1122, 1123, 818 N.Y.S.2d 406 [4th         the right to cure) (see Federal Natl. Mtge. Assn. v. Mebane,
Dept. 2006]).3 Acceleration is therefore a significant event for    208 A.D.2d 892, 894, 618 N.Y.S.2d 88 [2d Dept. 1994]).
statute of limitations purposes and, in two of these appeals,       Such a significant alteration of the borrower's obligations
the timeliness dispute turns on whether certain acts—in Wells       under the contract—replacing the right to make recurring
Fargo, the filing of complaints in prior foreclosure actions        payments of perhaps a few thousand dollars a month or less
and, in Vargas, the issuance of a default letter—effectuated        with a demand for immediate payment of a lump sum of
an acceleration of the indebtedness, starting the clock on the      hundreds of thousands of dollars—should not be presumed or
noteholders' claims.                                                inferred; noteholders must unequivocally and overtly exercise
                                                                    an election to accelerate. With these principles in mind, we
                                                                    turn to the two appeals before us in which the parties dispute
                                                                    whether, and when, a valid acceleration of the debt occurred,
I.                                                                  triggering the six-year limitations period to commence a
                                                                    foreclosure claim.
 *3 We have had few occasions to address how a lender
may effectuate an acceleration of the maturity of a debt
secured on real property. However, in Albertina Realty Co.,
we made clear that any election to accelerate must be made          Wells Fargo
in accordance with the terms of the note and mortgage and
that the parties are free to include provisions detailing what      The central issue in Wells Fargo is whether the
the noteholder must do to accelerate the debt (258 N.Y. at          commencement of either of two prior, dismissed foreclosure
475–476, 180 N.E. 176). We further held that, to be valid, an       actions constituted a valid acceleration, impacting the
election to accelerate must be made by an “unequivocal overt        timeliness of this foreclosure action (the fifth involving
act” that discloses the noteholder's choice, such as the filing     this property),4 which was commenced in December 2017.
of a verified complaint seeking foreclosure and containing a        Over ten years ago, borrower Donna Ferrato allegedly
sworn statement that the noteholder is demanding repayment          defaulted on a $900,000 loan secured by a mortgage
of the entire outstanding debt (id. at 476, 180 N.E. 176).          on her Manhattan condominium unit. Upon Wells Fargo's
Although the Court did not otherwise decide “just what              initiation of this foreclosure action, Ferrato moved to
a holder of a mortgage must do to exercise the right of             dismiss, arguing that the debt was accelerated in September
election, under an acceleration clause,” it did clarify that        2009 by the commencement of the second foreclosure
“[t]he fact of election should not be confused with the notice      action and the limitations period therefore expired six


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

years later, in September 2015. Supreme Court denied               the modified loan (Albertina Realty Co., 258 N.Y. at 476,
Ferrato's motion, concluding that neither the second nor           180 N.E. 176).6 Because Ferrato did not identify any other
the third foreclosure actions—commenced in 2009 and                acceleration event occurring more than six years prior to the
2011, respectively—validly accelerated the debt because, as        commencement of the fifth foreclosure action, the Appellate
Ferrato had successfully argued in Supreme Court in those          Division erred in granting her motion to dismiss that action
actions, the complaints reflected an attempt to foreclose          as untimely.
upon the original note and mortgage even though the terms
of that note had been modified (increasing the debt and
changing the interest rate) in 2008. On Ferrato's appeal, the
Appellate Division (among other things) reversed and granted       Vargas
her motion to dismiss, reasoning that the September 2009
                                                                   In Vargas, an action under RPAPL 1501(4) to discharge a
complaint effected a valid acceleration of the modified loan
                                                                   mortgage on real property commenced by borrower Juan
despite the failure to reference the correct loan documents.5
                                                                   Vargas against noteholder Deutsche Bank,7 the parties dispute
The Appellate Division granted Wells Fargo leave to appeal
                                                                   whether a default letter issued by the bank's predecessor-
to this Court and, because we agree with Wells Fargo that the
                                                                   in-interest validly accelerated the debt. New York courts
modified loan debt which it now seeks to enforce could not
                                                                   have observed, consistent with Albertina, that the acceleration
have been accelerated by the complaints filed in the second
                                                                   of a mortgage debt may occur by means other than the
(or, for that matter, third) foreclosure action which failed to
                                                                   commencement of a foreclosure action, such as through an
reference the modified note, we reverse the portion of the
                                                                   unequivocal acceleration notice transmitted to the borrower
Appellate Division order granting Ferrato's motion to dismiss
                                                                   (see Mejias v. Wells Fargo N.A., 186 A.D.3d 472, 474, 129
the complaint in the fifth foreclosure action and deny that
                                                                   N.Y.S.3d 523 [2d Dept. 2020]; Lavin, 302 A.D.2d at 638–
motion.
                                                                   639, 754 N.Y.S.2d 741). However, the Appellate Division
                                                                   departments disagree on the language necessary to render a
 *4 It is undisputed that the parties modified the original
                                                                   letter sufficiently unequivocal to constitute a valid election
loan in 2008 after Ferrato's initial default, changing the terms
                                                                   to accelerate. In Deutsche Bank Natl. Trust Co. v. Royal
by altering the interest rate and increasing the principal
                                                                   Blue Realty Holdings, Inc., 148 A.D.3d 529, 48 N.Y.S.3d
amount of the loan by more than $60,000. Nevertheless, in
                                                                   597 (1st Dept. 2017), the First Department concluded that a
the second foreclosure action on which Ferrato relies, Wells
                                                                   letter stating that the noteholder “will” accelerate upon the
Fargo attached only the original note and mortgage (stating
                                                                   borrower's failure to cure the default constituted clear and
a principal amount of $900,000) to the complaint and failed
                                                                   unequivocal notice of an acceleration that became effective
to acknowledge that the parties entered into a modification
                                                                   upon the expiration of the cure period. But the Second
agreement altering the amount and terms of the loans (the
                                                                   Department has rejected that view (see e.g., Milone v. U.S.
only oblique evidence of a modification was in an attached
                                                                   Bank N.A., 164 A.D.3d 145, 83 N.Y.S.3d 524 [2d Dept. 2018];
schedule stating a principal dollar amount consistent with
                                                                   21st Mtge. Corp. v. Adames, 153 A.D.3d 474, 60 N.Y.S.3d 198
the modified debt). Although Ferrato successfully moved to
                                                                   [2d Dept. 2017]), reasoning that comparable language did not
dismiss both prior actions on the basis that these deficiencies
                                                                   accelerate the debt and was “merely an expression of future
precluded Wells Fargo from foreclosing on her property,
                                                                   intent that fell short of an actual acceleration,” which could
she now asserts that the filing of those complaints validly
                                                                   “be changed in the interim” (Milone, 164 A.D.3d at 152, 83
accelerated the debt. It is well-settled that the filing of
                                                                   N.Y.S.3d 524). This disagreement is at the heart of the parties'
a verified foreclosure complaint may evince an election
                                                                   dispute in Vargas.
to accelerate (see Albertina, 258 N.Y. at 476, 180 N.E.
176), but here the filings did not accelerate the modified
                                                                   Vargas commenced this quiet title action against Deutsche
loan (underlying the current foreclosure action) because the
                                                                   Bank in July 2016, seeking to cancel a $308,000 mortgage
bank failed to attach the modified agreements or otherwise
                                                                   on residential property in the Bronx, contending the statute
acknowledge those documents, which had materially distinct
                                                                   of limitations for any claim to foreclose on the mortgage had
terms. Under these circumstances—where the deficiencies
                                                                   expired. Deutsche Bank moved to dismiss and, in opposition,
in the complaints were not merely technical or de minimis
                                                                   Vargas argued that an August 2008 default letter sent by the
and rendered it unclear what debt was being accelerated—
the commencement of these actions did not validly accelerate       bank's predecessor-in-interest8 had accelerated the debt and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

that the limitations period had expired before commencement          This case demonstrates why acceleration should not
of the quiet title action. Supreme Court initially rejected that     be deemed to occur absent an overt, unequivocal act.
contention, reasoning that the default letter was insufficient       Noteholders should be free to accurately inform borrowers of
in itself to constitute an election to accelerate. However, on       their default, the steps required for a cure and the practical
renewal, the court reversed course, denied Deutsche Bank's           consequences if the borrower fails to act, without running
motion to dismiss and granted summary judgment to Vargas,            the risk of being deemed to have taken the drastic step of
declaring the mortgage unenforceable and the property free           accelerating the loan. Even in the event of a continuing
from any encumbrances. The Appellate Division affirmed,              default, default notices provide an opportunity for pre-
deeming the letter a valid acceleration pursuant to Royal Blue       acceleration negotiation—giving both parties the breathing
Realty, and we granted Deutsche Bank leave to appeal (34             room to discuss loan modification or otherwise devise a
N.Y.3d 910, 2020 WL 772997 [2020]).                                  plan to help the borrower achieve payment currency, without
                                                                     diminishing the noteholder's time to commence an action to
 *5 It is undisputed that the August 2008 default letter was         foreclose on the real property, which should be a last resort.
sent to Vargas—the only question is whether it effectuated
a clear and unequivocal acceleration of the debt, an issue
of law. The default letter informed Vargas that his loan was
                                                                     II.
in “serious default” because he had not made his “required
payments,” but that he could cure the default by paying              In Freedom Mortgage and Ditech, the issue is not whether
approximately $8,000 “on or before 32 days from the date of          or when the debt was accelerated but whether a valid
[the] letter.” It further advised that, should he fail to cure his   election to accelerate, effectuated by the commencement of
default, the noteholder “will accelerate [his] mortgage with         a prior foreclosure action, was revoked upon the noteholder's
the full amount remaining accelerated and becoming due and           voluntary discontinuance of that action. More than a century
payable in full, and foreclosure proceedings will be initiated       ago, in Kilpatrick v. Germania Life Ins. Co., 183 N.Y. 163,
at that time.” The letter warned: “[f]ailure to cure your default    168, 75 N.E. 1124 (1905), this Court addressed whether
may result in the foreclosure and sale of your property.”            a noteholder who had exercised its discretionary option to
                                                                     accelerate the maturity of a debt pursuant to the terms of a
We reject Vargas's contention that the August 2008 letter            mortgage could revoke that acceleration. We held that the
accelerated the debt and we therefore reverse the Appellate          noteholder's acceleration “became final and irrevocable” only
Division order, deny plaintiff's motion for summary judgment         after the borrower changed his position in reliance on that
and grant Deutsche Bank's motion to dismiss. First and               election by executing a new mortgage, applying an equitable
foremost, the letter did not seek immediate payment of the           estoppel analysis (id.).
entire, outstanding loan, but referred to acceleration only as
a future event, indicating the debt was not accelerated at the       Practically, the noteholder's act of revocation (also referred
time the letter was written. Nor was this letter a pledge that       to as a de-acceleration) returns the parties to their
acceleration would immediately or automatically occur upon           pre-acceleration rights and obligations—reinstating the
expiration of the 32–day cure period. Indeed, an automatic           borrowers' right to repay any arrears and resume satisfaction
acceleration upon expiration of the cure period could be             of the loan over time via installments, i.e., removing
considered inconsistent with the terms of the parties' contract,     the obligation to immediately repay the total outstanding
which gave the noteholder an optional, discretionary right to        balance due on the loan, and provides borrowers a renewed
accelerate upon a default and satisfaction of certain conditions     opportunity to remain in their homes, despite a prior default.
enumerated in the agreement. Although the letter states that         Thus, following a de-acceleration, a payment default could
the debt “will [be] accelerate[d]” if Vargas failed to cure the      give rise to an action on the note to collect missed installments
default within the cure period, it subsequently makes clear          (an action with a six-year statute of limitations that runs
that the failure to cure “may” result in the foreclosure of the      on each installment from the date it was due). Or the
property, indicating that it was far from certain that either        noteholder might again accelerate the maturity of the then-
the acceleration or foreclosure action would follow, let alone       outstanding debt, at which point a new foreclosure claim on
ensue immediately at the close of the 32–day period.                 that outstanding debt would accrue with a six-year limitations
                                                                     period. Determining whether, and when, a noteholder revoked
                                                                     an election to accelerate can be critical to determining whether



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

a foreclosure action commenced more than six years after         First Department has, at times, articulated the same rule
acceleration is time-barred. In opposition to motions to         (see Capital One, N.A. v. Saglimbeni, 170 A.D.3d 508,
dismiss, Freedom Mortgage and Ditech asserted that their         509, 96 N.Y.S.3d 48 [1st Dept. 2019]; U.S. Bank N.A. v.
foreclosure actions were timely because they had revoked         Charles, 173 A.D.3d 564, 565, 105 N.Y.S.3d 388 [1st Dept.
prior elections to accelerate by voluntarily withdrawing         2019] ). However, more recently, as reflected in the Second
those actions. In response, the borrowers did not dispute        Department's decisions in Freedom Mortgage and Ditech
the noteholders' right to revoke but contended a voluntary       (among other cases), a different rule has emerged—that a
discontinuance does not revoke an acceleration.                  noteholder's motion or stipulation to withdraw a foreclosure
                                                                 action, “in itself,” is not an affirmative act of revocation of
 *6 Although this Court has never addressed what constitutes     the acceleration effectuated via the complaint (see Freedom
a revocation in this context, the Appellate Division             Mtge. Corp., 163 AD3 631, 633, 81 N.Y.S.3d 156 [2d Dept.
departments have consistently held that, absent a provision      2018]; Ditech, 175 A.D.3d 1387, 1389, 109 N.Y.S.3d 196
in the operative agreements setting forth precisely what         [2d Dept. 2018]; Wells Fargo Bank, N.A. v. Liburd, 176
a noteholder must do to revoke an election to accelerate,        A.D.3d 464, 464–465, 107 N.Y.S.3d 858 [1st Dept. 2019]).
revocation can be accomplished by an “affirmative act” of        Both approaches require courts to scrutinize the course of the
the noteholder within six years of the election to accelerate    parties' post-discontinuance conduct and correspondence, to
(NMNT Realty Corp. v. Knoxville 2012 Trust, 151 A.D.3d           the extent raised, to determine whether a noteholder meant
1068, 1069, 58 N.Y.S.3d 118 [2d Dept. 2017]; Lavin, 302          to revoke the acceleration when it discontinued the action
A.D.2d at 639, 754 N.Y.S.2d 741; Federal Natl. Mtge.             (see e.g., Vargas, 168 A.D.3d 630, 630, 93 N.Y.S.3d 32 [1st
Assn. v. Rosenberg, 180 A.D.3d 401, 402, 119 N.Y.S.3d 441        Dept. 2019]). For example, in Christiana Trust v. Barua,
[1st Dept. 2020]). For example, an express statement in a        184 A.D.3d 140, 149, 125 N.Y.S.3d 420 (2d Dept. 2020)—
forbearance agreement that the noteholder is revoking its        after determining that the voluntary discontinuance was of
prior acceleration and reinstating the borrower's right to pay   no effect under the more recent approach described above
in monthly installments has been deemed an “affirmative          —the court faulted the bank for failing to come forward
act” of de-acceleration (see U.S. Bank Trust, N.A. v. Rudick,    with evidence that, after the discontinuance, it demanded
172 A.D.3d 1430, 1430–1431, 102 N.Y.S.3d 66 [1st Dept.           resumption of monthly payments, invoiced the borrower
2019]). However, no clear rule has emerged with respect          for such payments, or otherwise demonstrated “it was
to the issue raised here—whether a noteholder's voluntary        truly seeking to de-accelerate the debt”. Thus, the court
motion or stipulation to discontinue a mortgage foreclosure      suggested that the revocation inquiry turns on an exploration
action, which does not expressly mention de-acceleration         into the bank's intent, accomplished through an exhaustive
or a willingness to accept installment payments, constitutes     examination of post-discontinuance acts.
a sufficiently “affirmative act.” Prior to 2017, without
guidance from the Appellate Division, multiple trial courts       *7 This approach is both analytically unsound as a
had concluded that a noteholder's voluntary withdrawal of its    matter of contract law and unworkable from a practical
foreclosure action was an affirmative act of revocation as a     standpoint. As is true with respect to the invocation of
matter of law (see e.g., 4 Cosgrove 950 Corp. v. Deutsche        other contractual rights, either the noteholder's act constituted
Bank Natl. Trust Co., 2016 WL 2839341, *1–4, 2016 N.Y.           a valid revocation or it did not; what occurred thereafter
Misc. LEXIS 44901, *2–5 [Sup. Ct., N.Y. County, May 10,          may shed some light on the parties' perception of the event
2016]; see also U.S. Bank Trust, N.A. v. Adhami, 2019 WL         but it cannot retroactively alter the character or efficacy
486086, *5–6 and n. 7, 2019 U.S. Dist LEXIS 19599, *12–          of the prior act. Indeed, where the contract requires a pre-
13 and n. 7 [E.D. N.Y., Feb. 6, 2019, No. 18–CV–530 (PKC)        acceleration default notice with an opportunity to cure, a post-
(AKT) ] [collecting cases] ).                                    discontinuance letter sent by the noteholder that references the
                                                                 then-outstanding total debt and seeks immediate repayment
In 2017, the Second Department first addressed this issue in     of the loan is not necessarily evidence that the prior voluntary
NMNT Realty, 151 A.D.3d 1068, 58 N.Y.S.3d 118, denying           discontinuance did not revoke acceleration—it is just as
a borrower's summary judgment motion to quiet title on           likely an indication that it did and the noteholder is again
the rationale that the noteholder's motion to discontinue a      electing to accelerate due to the borrower's failure to cure
prior foreclosure action raised a “triable issue of fact” as     a default. The impetus behind the requirements that an
to whether the prior acceleration had been revoked.9 The         action be unequivocal and overt in order to constitute a



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

valid acceleration and sufficiently affirmative to effectuate        (Freedom Mtge. Corp., 163 A.D.3d at 633, 81 N.Y.S.3d 156).
a revocation is that these events significantly impact the           A voluntary discontinuance withdraws the complaint and,
nature of the parties' respective performance obligations. A         when the complaint is the only expression of a demand for
rule that requires post-hoc evaluation of events occurring           immediate payment of the entire debt, this is the functional
after the voluntary discontinuance—correspondence between            equivalent of a statement by the lender that the acceleration
the parties, payment practices and the like—in order to              is being revoked. Accordingly, we conclude that where
determine whether a revocation previously occurred leaves            acceleration occurred by virtue of the filing of a complaint in a
the parties without concrete contemporaneous guidance as to          foreclosure action, the noteholder's voluntary discontinuance
their current contractual obligations, resulting in confusion        of that action constitutes an affirmative act of revocation
that is likely to lead (perhaps inadvertently) to a breach, either   of that acceleration as a matter of law, absent an express,
because the borrower does not know that the obligation to            contemporaneous statement to the contrary by the noteholder.
make installment payments has resumed or the noteholder is
unaware that it must accept a timely installment if tendered.        This approach comports with our precedent favoring
                                                                     consistent, straightforward application of the statute of
Indeed, if the effect of a voluntary discontinuance of               limitations which serves the objectives of “finality, certainty
a mortgage foreclosure action depended solely on the                 and predictability,” to the benefit of both borrowers and
significance of noteholders' actions taking place months (if         noteholders (ACE Sec. Corp., 25 N.Y.3d at 593, 15 N.Y.S.3d
not years) later, parties might not have clarity with respect        716, 36 N.E.3d 623; see also Matter of Regina Metro. Co.,
to their post-discontinuance contractual obligations until the       LLC v. New York State Division of Hous. & Community
issue was adjudicated in a subsequent foreclosure action             Renewal, 35 N.Y.3d 332, 372, 130 N.Y.S.3d 759, 154
(which is what occurred here); in both Freedom Mortgage              N.E.3d 972 [2020] [noting New York's “strong public policy
and Ditech, the Appellate Division disagreed with Supreme            favoring finality, predictability, fairness and repose served
Court's determinations that the prior accelerations had been         by statutes of limitations”]; Deutsche Bank Natl. Trust Co.
revoked by the voluntary discontinuance. Not only is this            v. Flagstar Capital Mkts. Corp., 32 N.Y.3d 139, 151, 88
approach harmful to the parties but it is incompatible with the      N.Y.S.3d 96, 112 N.E.3d 1219 [2018]). The effect of a
policy underlying the statute of limitations because—under           voluntary discontinuance should not turn on courts' after-the-
the post-hoc, case-by-case approach adopted by the Appellate         fact analysis of the significance of subsequent conduct and
Division—the timeliness of a foreclosure action “cannot              correspondence between the parties, occurring months, if not
be ascertained with any degree of certainty,” an outcome             years, after the action is withdrawn. Such an approach leads to
which this Court has repeatedly disfavored (ACE Sec. Corp.,          inconsistent and unpredictable results and, critically, renders
25 N.Y.3d at 593–594, 15 N.Y.S.3d 716, 36 N.E.3d 623).               it impossible for parties to know whether, or when, a valid
Further, the Appellate Division's recent approach suggests           revocation has occurred, inviting costly and time-consuming
that a noteholder can retroactively control the effect of a          litigation to determine timeliness.
voluntary discontinuance through correspondence it sends to
the borrower after the case is withdrawn (which injects an            *8 The impact of the noteholder's voluntary discontinuance
opportunity for gamesmanship). We decline to adopt such a            of the action should be evident at the moment it occurs. A
rule.                                                                clear rule that a voluntary discontinuance evinces revocation
                                                                     of acceleration (absent a noteholder's contemporaneous
Rather, we are persuaded that, when a bank effectuated               statement to the contrary) makes it possible for attorneys
an acceleration via the commencement of a foreclosure                to counsel their clients accordingly, allowing borrowers
action, a voluntary discontinuance of that action—i.e., the          to take advantage of the opportunity afforded by the de-
withdrawal of the complaint—constitutes a revocation of              acceleration—reinstatement of the right to pay arrears and
that acceleration. In such a circumstance, the noteholder's          make installment payments, eliminating the obligation to
withdrawal of its only demand for immediate payment of the           immediately pay the entire outstanding principal amount in
full outstanding debt, made by the “unequivocal overt act”           order to avoid losing their homes.10 A return to the installment
of filing a foreclosure complaint, “destroy[s] the effect” of        plan also makes it more likely that borrowers can benefit from
the election (see Albertina, 258 N.Y. at 476, 180 N.E. 176).         the various public and private programs that exist to help
We disagree with the Appellate Division's characterization           borrowers work out of a default. Given the advantages of a
of such a stipulation as “silent” with respect to revocation         clear default rule reinstating the pre-accelerated terms of the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                7
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

loan, the onus is on noteholders to inform the borrower at            the prior foreclosure action revoked the acceleration
the time of the discontinuance if acceleration has not been           effectuated by the commencement of that action, and the
revoked and it will not accept installment payments.                  record contains no contemporaneous statement by Ditech
                                                                      to the contrary. That Ditech sent Naidu, the borrower, a
                                                                      payoff letter in March 2015—more than a year later—
                                                                      communicating the amount in default does not alter that
Freedom Mortgage & Ditech
                                                                      result. Naidu has not alleged that any other unrevoked
The appeals in Freedom Mortgage and Ditech are easily                 acceleration occurred more than six years before the January
resolved by application of this rule. In both cases, the              2016 commencement of this action that would render it
borrowers' motions to dismiss on statute of limitations               untimely and raises no other arguments in defense of
grounds were predicated on the argument that an acceleration          Ditech's summary judgment motion. We therefore reverse the
effectuated by a prior foreclosure action had never been              Appellate Division order and reinstate the Supreme Court
revoked and the six-year limitations period expired prior             orders, which denied Naidu's motion to dismiss and granted
to commencement of the instant action. In both cases,                 Ditech summary judgment.
Supreme Court essentially applied the rule we adopt today—
the acceleration was revoked by a voluntary discontinuance
of the prior action—but the Appellate Division reversed               Wells Fargo
in each case, dismissing the actions as time-barred. In
Freedom Mortgage, the Appellate Division reasoned that the            Finally, we return to Wells Fargo to address an additional issue
acceleration was not revoked because the stipulation was              relating to de-acceleration that arose in a prior foreclosure
“silent” as to revocation. Applying the rule articulated above,       action, the fourth action. Although Wells Fargo properly
Freedom Mortgage validly revoked the prior acceleration,              referenced the modified loan in that complaint, Ferrato moved
evinced by the commencement of the July 2008 foreclosure              to dismiss that action, alleging a lack of proper service.
action, when it voluntarily withdrew that action in January           Supreme Court denied the motion but, on Ferrato's appeal,
2013.11 Engel, the borrower, does not identify any                    the Appellate Division determined a question of fact was
contemporaneous statement by Freedom Mortgage (in the                 raised and remitted for a traverse hearing. Wells Fargo then
stipulation or otherwise) that it was not de-accelerating the         moved both to voluntarily discontinue that action and to
debt or would not accept monthly installment payments.                revoke acceleration of the loan. Supreme Court granted the
There is no need to analyze the parties' subsequent conduct           motion to discontinue but stated, without explanation, that
and correspondence to determine the effect of the 2013                “the acceleration of the subject loan is NOT revoked.” On
stipulation. Further, that the discontinuance was effectuated         the bank's appeal of that portion of the order, the Appellate
by a stipulation between the parties does not mean that the           Division affirmed, indicating that Wells Fargo could not de-
borrower and the noteholder were required to expressly agree          accelerate because it “admitted that its primary reason for
on the effect of the discontinuance—whether to exercise the           revoking acceleration of the mortgage debt was to avoid the
contractual right to accelerate, and de-accelerate, remained          statute of limitations bar.”13
within the discretion of Freedom Mortgage. Because the July
2008 election had been revoked and the present action was              *10 The lower courts erred in denying Wells Fargo's motion
commenced within six years of any subsequent acceleration,            to revoke and we therefore reverse that portion of the
the Appellate Division erred in granting Engel's motion to            Appellate Division order as well. As stated above, while
dismiss on statute of limitations grounds. Accordingly, Engel         a noteholder may be equitably estopped from revoking its
having directed no challenge to the noteholder's prima facie          election to accelerate (see Kilpatrick, 183 N.Y. at 168, 75 N.E.
showing of his default, we reverse the Appellate Division             1124), defendant Ferrato did not allege that she materially
order and reinstate the Supreme Court order granting relief to        changed her position in detrimental reliance on the loan
the bank.                                                             acceleration, and the courts conducted no equitable estoppel
                                                                      analysis. We reject the theory, argued by Ferrato and reflected
 *9 A reversal is also warranted in Ditech, where the                 in several decisions (see e.g., Wells Fargo Bank, N.A. v.
Appellate Division reasoned that the voluntary withdrawal of          Portu, 179 A.D.3d 1204, 1207, 116 N.Y.S.3d 761 [3d Dept.
the prior action “did not, in itself constitute an affirmative act”   2020]; Christiana Trust, 184 A.D.3d at 146, 125 N.Y.S.3d
of revocation.12 The February 2014 stipulation discontinuing          420; Milone, 164 A.D.3d at 154, 83 N.Y.S.3d 524; Deutsche


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

Bank Natl. Trust Co. Ams. v. Bernal, 56 Misc.3d 915, 924,            For the reasons discussed by the majority, I agree that there
59 N.Y.S.3d 267 [Sup. Ct., Westchester County 2017]), that           was no effective acceleration in Vargas v. Deutsche Bank
a lender should be barred from revoking acceleration if the          National Trust Co. and Wells Fargo Bank, N.A. v. Ferrato. I
motive of the revocation was to avoid the expiration of the          am also in agreement that it was error for the lower courts to
statute of limitations on the accelerated debt. A noteholder's       deny Wells Fargo 's motion to revoke. Accordingly, I concur
motivation for exercising a contractual right is generally           in the majority's resolution of Vargas and Wells Fargo.
irrelevant (see generally Metropolitan Life Ins. Co. v. Noble
Lowndes Intl., Inc., 84 N.Y.2d 430, 435, 618 N.Y.S.2d 882,           The question of whether the noteholders effectively revoked
643 N.E.2d 504 [1994])—but it bears noting that a noteholder         acceleration in Freedom Mortgage Corp. v. Engel and Ditech
has little incentive to repeatedly accelerate and then revoke        Financial LLC v. Naidu —an issue of material significance in
its election because foreclosure is simply a vehicle to collect      both appeals—is another matter.
a debt and postponement of the claim delays recovery.
                                                                     As Judge Wilson notes, only the borrower in Freedom
Accordingly, in Freedom Mortgage and Ditech, the orders of           Mortgage has challenged the revocation on the ground that
the Appellate Division should be reversed, with costs, and the       the noteholder does not have a contractual right to unilaterally
Supreme Court orders reinstated; in Vargas, the order of the         revoke an acceleration (concurring op at 2). I agree with my
Appellate Division should be reversed, with costs, defendant's       colleague that because the borrower raises this challenge for
motion to dismiss the complaint granted and plaintiff's cross        the first time on appeal, it is unpreserved for our review (see
motion for summary judgment denied; and in Wells Fargo,              Bingham v. New York City Tr. Auth., 99 N.Y.2d 355, 359, 756
the order of the Appellate Division should be reversed, with         N.Y.S.2d 129, 786 N.E.2d 28 [2003]).
costs, defendant Ferrato's motion to dismiss denied, plaintiff's
motion to revoke acceleration of the mortgage loan granted            *11 Depending on whether and when we resolve that
and the certified question not answered as unnecessary.              question, the rule adopted by the majority in these appeals
                                                                     may stand without further consideration, or be affirmed,
                                                                     modified, or discarded in the future. Nevertheless, if we
WILSON, J. (concurring):                                             are going to impose a “deceleration” rule based on the
I fully concur in the majority opinion but write to make             noteholder's voluntary withdrawal of a foreclosure action
one caveat clear. We have not decided whether the notes              (majority op at ––––), I would require that the noteholder
and mortgages at issue here permit a lender to revoke an             provide express notice to the borrower regarding the effect
acceleration.14 In three of the four cases before us, the            of that withdrawal. I see no reason why an acceleration
issue was not in dispute: the borrowers did not contend              requires an unequivocal overt act—one that leaves no
that the noteholders lack the contractual right to revoke an         doubt as to the noteholder's intent—but revocation may be
acceleration. Ms. Ferrato stated that it is “well-established that   assumed by implication, requiring only that the noteholder
a lender may revoke its election to accelerate the mortgage.”        affirmatively disavow an intention to revoke (id.). As the
Similarly, Mr. Naidu noted that the “[l]ender maintains the          Second Department has recognized, there are many reasons
discretionary right to later revoke the acceleration.” Neither       for a noteholder to voluntarily withdraw an action (see
party in Vargas mentioned the issue. In contrast, Mr. Engel          Christiana Trust v. Barua, 184 A.D.3d 140, 147, 125 N.Y.S.3d
argued at length that the note and mortgage grant the                420 [2d Dept. 2020], lv denied 35 N.Y.3d 916, 2020 WL
noteholder the contractual right to accelerate the loan but lack     6142798 [2020]). Application of the rule requiring notice
any contractual authorization to revoke that election (absent        is simple and not at all burdensome. The noteholder need
consent of the borrower). However, Mr. Engel raised that             only inform the borrower in the stipulation or a letter that
issue for the first time on appeal. Thus, it was not properly        withdrawal constitutes a revocation of the acceleration. Such
preserved for our review (see, e.g., Feigelson v. Allstate Ins.      notice ensures transparency in a high-stakes relationship.
Co., 31 N.Y.2d 913, 916, 340 N.Y.S.2d 646, 292 N.E.2d 787
[1972]; Arthur Karger, Powers of the New York Court of               Because appellants provided no evidence of notice, I would
Appeals § 17:1 [Sept.2020 Update] ).                                 affirm the Appellate Division in Freedom Mortgage and
                                                                     Ditech.


RIVERA, J. (dissenting in part):


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

Judges Stein, Fahey, Garcia, Wilson and Feinman concur,
                                                                   Order reversed, with costs, defendant's motion to dismiss the
Judge Wilson in a concurring opinion. Judge Rivera dissents
                                                                   complaint granted and plaintiff's cross motion for summary
and votes to affirm in an opinion.
                                                                   judgment denied.
Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman
concur, Judge Rivera in a concurring opinion and Judge             Order reversed, with costs, defendant Ferrato's motion to
Wilson in a separate concurring opinion.                           dismiss denied, plaintiff's motion to revoke acceleration of the
Order reversed, with costs, and order of Supreme Court,            mortgage loan granted and certified question not answered as
Orange County, reinstated.                                         unnecessary.

Order reversed, with costs, and orders of Supreme Court,
                                                                   All Citations
Queens County, reinstated.
                                                                   --- N.E.3d ----, 2021 WL 623869, 2021 N.Y. Slip Op. 01090


Footnotes
1      The agreements at issue in three of the cases before us are uniform instruments issued by Fannie Mae for use in New
       York (mortgage [Form 3033]; note [Form 3233; 3518] ). The note and mortgage executed in Wells Fargo do not appear
       to be Fannie Mae or Freddie Mac standardized instruments.
2      In addition, the Fannie Mae Form 3033 mortgage provides that the option to accelerate may be exercised only upon
       satisfaction of certain conditions, including notice and an opportunity for the borrower to correct the default.
3      Prior to acceleration, upon a default on the obligation to timely make an installment payment, a cause of action accrues
       to recover that installment payment, triggering the six-year statute of limitations for an action to recover that payment
       (see Hahn Automotive Warehouse, Inc. v. American Zurich Ins. Co., 18 N.Y.3d 765, 770, 944 N.Y.S.2d 742, 967 N.E.2d
       1187 [2012]; e.g., Loiacono v. Goldberg, 240 A.D.2d 476, 477, 658 N.Y.S.2d 138 [2d Dept. 1997]; Pagano v. Smith, 201
       A.D.2d 632, 633–634, 608 N.Y.S.2d 268 [2d Dept. 1994]) but a default alone does not trigger the statute of limitations
       relating to a foreclosure action (see Phoenix Acquisition Corp., 81 N.Y.2d at 143, 596 N.Y.S.2d 752, 612 N.E.2d 1219).
4      As these cases reflect, for many reasons, including the extraordinary length of the contractual relationship—frequently
       spanning decades—multiple foreclosure actions involving the same borrower are not unusual. This type of contractual
       relationship is not static. Not only might a borrower's circumstances and payment practices vary over the course of
       three decades (a default may lead to a foreclosure action that is ultimately resolved through payment of arrears), but
       the party entitled to enforce the note is similarly variable because notes secured by residential mortgages are typically
       negotiable instruments, meant to be transferred and assigned. Moreover, the legislature has imposed exacting standards
       for bringing a foreclosure claim—e.g., prescribing the precise method of providing pre-suit notice to the borrower (see
       RPAPL 1304) and detailing what must be included in a foreclosure complaint (see e.g., CPLR 3012–b)—and an action
       may be dismissed for failure to adhere to those requirements.
5      The bank's appeal from another portion of the Appellate Division order relating to the fourth action between the parties
       is addressed in section II.
6      Notably, in the third foreclosure action, not only was the complaint plagued by the same defects as the second action,
       but Wells Fargo also asserted in response to the motion to dismiss that it was proceeding on the original, unmodified
       loan. The court dismissed the action, reasoning that Wells Fargo had commenced the action on the wrong debt.
7      Under section 1501 of the Real Property Actions and Proceedings Law (RPAPL), a person with an interest in the property
       may commence an action “to secure the cancellation and discharge of record of such encumbrance, and to adjudge the
       estate or interest of the plaintiff in such real property to be free therefrom” “[w]here the period allowed by the applicable
       statute of limitation for the commencement of an action to foreclose a mortgage ... has expired” (RPAPL 1501[4]).
8      No argument is made here that the predecessor-in-interest lacked the authority to accelerate the maturity of the debt
       and we therefore do not address that question.
9      In these four cases, the relevant facts—e.g., whether or not a voluntary discontinuance occurred or whether a default
       letter was sent—are not disputed and thus, whether acceleration was or was not revoked does not present a question
       of fact in the context of these appeals. Instead, the parties dispute the legal significance of events they acknowledge
       occurred—whether the voluntary discontinuance constituted a revocation of an acceleration that was accomplished by
       commencement of a prior action—a question that we determine as a matter of law. To be sure, there may be cases in



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              10
Freedom Mortgage Corporation v. Engel, --- N.E.3d ---- (2021)
2021 N.Y. Slip Op. 01090

       which the question of whether an acceleration was validly revoked involves an “issue of fact,” such as where the operative
       facts surrounding a purported acceleration or revocation are disputed, and the court may be unable to decide whether
       the statute of limitations had run as a matter of law. But that is not the situation in these appeals. Likewise, different notes
       and mortgage instruments may incorporate their own rules for acceleration or revocation thereof.
10     Moreover, this clarity also benefits those seeking to purchase notes secured by residential mortgages—negotiable
       instruments that are intended to be bought and sold, often changing hands repeatedly during their duration. Unlike
       the current Second Department approach, a clear rule on the effect of a voluntary discontinuance provides potential
       noteholders the opportunity to assess, based on clear, objective indicia and without the aid of an appellate court, the
       nature and status of the instrument they look to buy (e.g., whether the note is accelerated) and value it accordingly.
11     In Freedom Mortgage, after sending Engel, the borrower, an August 2013 letter notifying him of its election to accelerate
       the debt secured by a mortgage on his property, the bank commenced the instant foreclosure action in February 2015.
       Engel answered and moved to dismiss the complaint as time-barred, asserting that the debt was accelerated in July 2008
       upon the filing of a prior foreclosure action and, as such, the six-year limitations period expired several months before the
       instant action was commenced. Freedom opposed Engel's motion to dismiss and cross-moved for summary judgment,
       arguing as relevant here that its voluntary discontinuance of the prior claim revoked that acceleration and the statute of
       limitations for this action was not triggered until its August 2013 acceleration letter. Supreme Court granted Freedom's
       cross motion for summary judgment, struck Engel's statute of limitations affirmative defense and implicitly denied his
       motion. On Engel's appeal, the Appellate Division reversed and determined the action was time-barred, reasoning that the
       acceleration was not revoked when the prior action was discontinued because the stipulation was “silent” as to revocation.
       We granted Freedom Mortgage leave to appeal (33 N.Y.3d 1039, 103 N.Y.S.3d 12, 126 N.E.3d 1052 [2019]).
12     Ditech commenced this foreclosure action against Naidu in January 2016 by filing a verified complaint stating that
       it was accelerating the mortgage and declaring the entire outstanding loan immediately due and payable, including
       recovery of unpaid installment payments. Naidu answered, raising the statute of limitations as an affirmative defense,
       and subsequently moved to dismiss the action as time-barred, arguing that a prior foreclosure action commenced in 2009
       had accelerated the debt and was not revoked when that action was voluntarily discontinued by the noteholder. Ditech
       opposed the motion to dismiss and cross-moved for summary judgment on the complaint as against Naidu. In two orders,
       Supreme Court denied Naidu's motion to dismiss, concluding that the stipulation discontinuing the prior action without
       prejudice was an “affirmative act of revocation” and thus, the statute of limitations had not run, and granted Ditech's
       motion for summary judgment, determining that it had established its prima facie entitlement to judgment of foreclosure
       and Naidu failed to raise a question of fact in response. On Naidu's appeal, the Appellate Division reversed the orders
       insofar as appealed from, granted Naidu's motion to dismiss the complaint insofar as asserted against him as time-barred,
       and denied as academic plaintiff's cross-motion for summary judgment insofar as asserted against Naidu. The Court held
       that Ditech failed to demonstrate that the acceleration of the debt, effectuated by the filing of the July 2009 foreclosure
       action, was revoked within six years, reasoning that the February 2014 discontinuance of the action “did not, in itself”
       constitute an affirmative act of de-acceleration. Thus, the Court concluded, the action before it—commenced in January
       2016—was untimely. We granted the bank leave to appeal (34 N.Y.3d 910, 2020 WL 772997 [2020]).
13     As indicated above, the Appellate Division addressed both the fourth and fifth foreclosure actions in one order and
       subsequently granted Wells Fargo's motion for leave to appeal to this Court.
14     Three of those are the standard Fannie Mae forms for notes and mortgages (majority op. at –––– n.1).


End of Document                                                         © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                11
